DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 10/18/2022.
In this amendment, Applicant has: 
amended claims 1, 3, 4, 6, 7, 11-15, 18, 20, 21, and 25-30, and 
cancelled claims 2 and 16.  
Claims 1, 3-15, and 17-30 are currently pending.
	
Response to Arguments
Examiner has fully considered Applicant's arguments, see page 12, filed 10/18/2022, with respect to the rejection of claims 1-30 under obviousness-type double patenting but they are not persuasive.  Applicant argues that because claims may change during prosecution, the rejection should be held in abeyance.  However, the rejection is based on the current set of claims and will be maintained until the rejection is overcome by sufficient amendments.  

Examiner has fully considered Applicant’s arguments, see page 12, filed 10/18/2022, with respect to the rejection of claims 6, 14, 20, and 28 and they are persuasive.  Examiner has withdrawn the rejection of claims 6, 14, 20, and 28. 

Examiner has fully considered Applicant’s arguments, see pages 12-14, filed 10/18/2022, with respect to the rejection of claims 15, 18, and 29 under 35 U.S.C. 102 and they are persuasive.  While Examiner has withdrawn the rejection of claims 15, 18, and 29 under 35 U.S.C. 102, the claims are rejected under 35 U.S.C. 103 below as necessitated by Applicant’s amendment.  

Examiner has fully considered Applicant's arguments, see pages 12-17, filed 10/18/2022, with respect to the rejection of claims under 35 U.S.C. 103 but they are not persuasive.
This section responds to Applicant’s arguments regarding both the Koskinen and Tamura references. The Koskinen arguments appear in the 102 section starting on page 12.  
On pages 12-14, Applicant discusses the Koskinen reference in the context of claim 15.  Applicant highlights the requirement in the amended claim 15 that a single message indicates the plurality of target access points and authorization to switch as well as multiple conditions to be evaluated by the UE for triggering a switch to one of the target access points.  On pages 13-14, Applicant argues that Koskinen does not disclose the conditional handover command also including multiple conditions as now required by the claims.  Applicant recites portions of [0062] of Koskinen as evidence.  As indicated in the rejection below, the inclusion of the conditions in the same message as that including the target access points is taught by Tamura.  Examiner thus agrees with Applicant that Koskinen does not anticipate the amended claims.  
However, Examiner notes that Koskinen discloses that multiple conditions (thresholds) may be used for determining a handover (see [0065], for example, which indicates “there can be multiple thresholds that determine the handover criteria”).  
On pages 15-17, Applicant addresses the Tamura reference.  Applicant asserts that Tamura discloses including only a single condition in the handover command sent to the UE.  Applicant points to [0048], emphasizing the phrase “which one” and arguing that only one command is included in the handover command.  Examiner respectfully disagrees.  First, in [0044], Tamura clearly discloses that “the conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover”.  Second, as noted above, Koskinen discloses multiple conditions (thresholds) for determining handover (see [0065]).  Thus, the teachings of both of these references suggest the use of multiple conditions and Tamura clearly indicates including these in the same message as the target nodes.  
Applicant also argues that Tamura discloses that the handover command includes only a single target.  However, as indicated below, Koskinen clearly discloses including multiple target access points in the handover message.  
Therefore, the combination of Koskinen and Tamura renders the amended claims obvious.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-15, and 17-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8-12, 16, 17-19, 21-26, 28, 30-33, 35-39, and 41-44 of U.S. Patent No. 10,945,181 (herein called “the ’181 Patent”) in view of U.S. Patent Application Publication 2014/0126545 to Tamura et al. 

Regarding claim 1: claim 1 of the ’181 Patent discloses a method of managing a connection between a user equipment and a wireless communication network, the method comprising: 
an access point of the communication network serving the connection to the user equipment (see 16:43-45 of the ’181 Patent); 
the access point determining a plurality of target access points (see 16:46-47 of the ’181 Patent); 
the access point sending a message to the user equipment, the message indicating the plurality of target access points and authorizing the user equipment to autonomously switch the connection to one or more of the target access points (see 16:49-54 of the ’181 Patent); and 
a condition to be evaluated by the user equipment for triggering the switching to the one or more of the target access points (see 16:55-58 of the ’181 Patent).
However, claim 1 of the ’181 Patent does not explicitly disclose that the “condition” is actually multiple conditions or that these conditions are part of “the message”.  
However, Tamura discloses a similar conditional handover method.  Further, Tamura discloses “[t]he conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover” in [0044], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 1 of the ’181 Patent to include the condition in the conditional handover command as suggested by Tamura.  The rationale for doing so would have been to increase the flexibility in the network by allowing the condition to be configured at the same time the conditional handover is transmitted.

Regarding claim 7: claim 16 of the ’181 Patent discloses a method of managing a connection between a user equipment and a wireless communication network, the method comprising: 
a user equipment receiving a message from an access point of the communication network, the access point currently serving the connection of the user equipment to the wireless communication network (see 17:65-67 of the ’181 Patent) and the message indicating a plurality of target access points and authorizing the user equipment to autonomously switch the connection to one or more of the indicated target access points (see 18:2-7 of the ’181 Patent); 
the user equipment detecting a triggering event (see 18:11-12 of the ’181 Patent); 
in response to detecting the triggering event, the user equipment switching the connection to one or more of the target access points (see 18:13-15 of the ’181 Patent); 
a condition to be evaluated by the user equipment for triggering the switching to said one or more of the target access points (see 18:7-10 of the ’181 Patent); and 
wherein the triggering event is based on the indicated condition (see 18:11-12 of the ’181 Patent).
However, claim 16 of the ’181 Patent does not explicitly disclose that the “condition” is actually multiple conditions or that these conditions are part of “the message”.  
However, Tamura discloses a similar conditional handover method.  Further, Tamura discloses “[t]he conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover” in [0044], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 1 of the ’181 Patent to include the condition in the conditional handover command as suggested by Tamura.  The rationale for doing so would have been to increase the flexibility in the network by allowing the condition to be configured at the same time the conditional handover is transmitted.

Independent claims 15, 21, 29, and 30 are similarly obvious in view of claims 26, 36, 26, and 36 of the ‘’181 Patent, respectively, and in view of U.S. Patent Application Publication 2014/0126545 to Tamura et al.  

Regarding claim 3: the limitations are disclosed by claims 3 and/or 4 of the ’181 Patent.  

Regarding claim 4: the limitations are disclosed by claims 8 and/or 9 and/or 10 and/or 11 of the ’181 Patent.  

Regarding claim 5: the limitations are disclosed by claim 1 of the ’181 Patent.  

Regarding claim 6: the limitations are disclosed by claim 12 of the ’181 Patent.  

Regarding claim 8: the limitations are disclosed by claim 17 of the ’181 Patent.  

Regarding claim 9: the limitations are disclosed by claim 18 of the ’181 Patent.  

Regarding claim 10: the limitations are disclosed by claim 19 of the ’181 Patent.  

Regarding claim 11: the limitations are disclosed by claim 24 of the ’181 Patent.  

Regarding claim 12: the limitations are disclosed by claims 21 and/or 22 of the ’181 Patent.  

Regarding claim 13: the limitations are disclosed by claim 23 of the ’181 Patent.  

Regarding claim 14: the limitations are disclosed by claim 25 of the ’181 Patent.  

Regarding claim 17: the limitations are disclosed by claim 28 of the ’181 Patent.  

Regarding claim 18: the limitations are disclosed by claims 30 and/or 31 and/or 32 and/or 33 of the ’181 Patent.  

Regarding claim 19: the limitations are disclosed by claim 26 of the ’181 Patent (see 19:26-32).  

Regarding claim 20: the limitations are disclosed by claim 35 of the ’181 Patent.  

Regarding claim 22: the limitations are disclosed by claim 37 of the ’181 Patent.  

Regarding claim 23: the limitations are disclosed by claim 38 of the ’181 Patent.  

Regarding claim 24: the limitations are disclosed by claim 39 of the ’181 Patent.  

Regarding claim 25: claim 36 of the ’181 Patent discloses the limitations of parent claim 21, as indicated above.  Claim 36 of the ’181 Patent does not explicitly disclose the limitation wherein: the message further indicates multiple conditions to be evaluated by the user equipment for triggering the switching to the one or more of the target access points; and the triggering event is based on at least one of the indicated multiple conditions.  However, Tamura discloses a similar conditional handover method.  Further, Tamura discloses “[t]he conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover” in [0044], for example.  That is, the message includes multiple conditions (one or more of conditions 1-11 described later in Tamura) to be evaluated by the terminal for performing the handover.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 36 of the ’181 Patent to include the condition in the conditional handover command as suggested by Tamura.  The rationale for doing so would have been to increase the flexibility in the network by allowing the condition to be configured at the same time the conditional handover is transmitted.  

Regarding claim 26: the limitations are disclosed by claims 41 and/or 42 of the ’181 Patent.  

Regarding claim 27: the limitations are disclosed by claim 43 of the ’181 Patent.  

Regarding claim 28: the limitations are disclosed by claim 44 of the ’181 Patent.  
	
Claim Objections
Claims 7, 21, and 30 are objected to because of the following informalities:  
In line 14 of claim 7, “the condition indicated” should be changed to “the conditions indicated”.
In line 16 of claim 21, “the condition indicated” should be changed to “the conditions indicated”.
In line 4 of claim 30, “the communication network” should be changed to “the wireless communication network”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7-9, 11, 13, 15, 18, 19, 21-23, 25, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0079991 to Koskinen et al in view of U.S. Patent Application Publication 2014/0126545 to Tamura et al.

Regarding claim 1: Koskinen discloses a method of managing a connection between a user equipment and a wireless communication network, the method comprising: 
an access point of the wireless communication network serving the connection to the user equipment (disclosed throughout; see paragraph 0001, for example, which indicates that the UE (mobile terminal) performing the handover/mobility is in a “connected mode”; see also paragraphs 0002-0004, for example, which discloses a terminal in connected mode with a serving cell needs to handover to a target cell; clearly, the serving cell serves a connection to the user equipment); 
the access point determining a plurality of target access points (disclosed throughout; see paragraphs 0062 and 0069, for example, which indicates that the access point includes “one or more handover candidates” (target access points) in the preconfigured handover command which triggers the “semi-autonomous mobility” (handover) by the UE/terminal; clearly, the access point determines these target access points prior to transmitting them); 
the access point sending a single message to the user equipment, the message indicating the plurality of target access points and authorizing the user equipment to autonomously switch the connection to one or more of the target access points (disclosed throughout; see Figures 3 and 4, for example; in step 302 (402), the (serving) access point transmits a message (the preconfigured handover command); as indicated in paragraphs 0062 and 0069, for example, this message includes the plurality of target access points (handover candidates); further, as the message is a handover “command” which triggers the UE to perform semi-autonomous handover and is clearly directed to the specific UE, this message also includes an authorization authorizing the UE to autonomously switch the connection (as the UE does in steps 304-308, for example)).
Koskinen discloses multiple conditions to be evaluated by the user equipment for triggering the switch to the one or more of the target access points (see [0065], for example, which indicates “there can be multiple thresholds that determine the handover criteria”).  However, Koskinen is silent regarding whether these conditions are included in “the message”; thus, Koskinen does not explicitly disclose the limitation that the message also indicates multiple conditions to be evaluated by the user equipment for triggering the switch to the one or more of the target access points.
However, Tamura discloses a similar conditional handover method.  Further, Tamura discloses “[t]he conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover” in [0044], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koskinen to include the conditions (such as the multiple thresholds) in the conditional handover command as suggested by Tamura.  The rationale for doing so would have been to increase the flexibility in the network by allowing the condition to be configured at the same time the conditional handover is transmitted.

Regarding claim 7: Koskinen discloses a method of managing a connection between a user equipment and a wireless communication network, the method comprising: 
a user equipment receiving a single message from an access point of the wireless communication network (disclosed throughout; see the preconfigured handover command of step 302/402 of Figures 3 and 4, for example), the access point currently serving the connection of the user equipment to the wireless communication network (disclosed throughout; see paragraph 0001, for example, which indicates that the UE (mobile terminal) performing the handover/mobility is in a “connected mode”; see also paragraphs 0002-0004, for example, which discloses a terminal in connected mode with a serving cell needs to handover to a target cell; clearly, the serving cell serves a connection to the user equipment) and the single message indicating a plurality of target access points and authorizing the user equipment to autonomously switch the connection to one or more of the plurality of target access points (disclosed throughout; see Figures 3 and 4, for example; in step 302 (402), the (serving) access point transmits a message (the preconfigured handover command); as indicated in paragraphs 0062 and 0069, for example, this message includes the plurality of target access points (handover candidates); further, as the message is a handover “command” which triggers the UE to perform semi-autonomous handover and is clearly directed to the specific UE, this message also includes an authorization authorizing the UE to autonomously switch the connection (as the UE does in steps 304-308, for example)); 
the user equipment detecting a triggering event (disclosed throughout; see steps 304 and 306 of Figure 3 and paragraphs 0063-0067, for example; the UE measures the signal levels/quality and determines whether a threshold has been met (the triggering event)); 
in response to detecting the triggering event, the user equipment switching the connection to one or more of the target access points (disclosed throughout; see step 308 of Figure 3 and paragraph 0067, which disclose that the UE performs a handover to a candidate cell when the threshold is met).
Koskinen discloses multiple conditions to be evaluated by the user equipment for triggering the switch to the one or more of the target access points (see [0065], for example, which indicates “there can be multiple thresholds that determine the handover criteria”).  However, Koskinen is silent regarding whether these conditions are included in “the message”; thus, Koskinen does not explicitly disclose the limitation the single message further indicates: multiple conditions to be evaluated by the user equipment for triggering the switching to said one or more of the target access points; and wherein the triggering event is based on the condition indicated in the single message.
However, Tamura discloses a similar conditional handover method.  Further, Tamura discloses “[t]he conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover” in [0044], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koskinen to include the conditions (such as the multiple thresholds) in the conditional handover command as suggested by Tamura.  The rationale for doing so would have been to increase the flexibility in the network by allowing the condition to be configured at the same time the conditional handover is transmitted.

Regarding claim 15: Koskinen discloses an access point for a wireless communication network, the access point comprising: 
a radio interface (see the transmitter 18, receiver 19, and antenna 17 of Figure 2, for example, which illustrates a device that models either the mobile terminal or the access point) for serving a connection to a user equipment (disclosed throughout; see paragraph 0001, for example, which indicates that the UE (mobile terminal) performing the handover/mobility is in a “connected mode”; see also paragraphs 0002-0004, for example, which discloses a terminal in connected mode with a serving cell needs to handover to a target cell; clearly, the serving cell serves a connection to the user equipment); and 
at least one processor (see the processor 20 of Figure 2, for example) configured to: 
determine a plurality of target access points (disclosed throughout; see paragraphs 0062 and 0069, for example, which indicates that the access point includes “one or more handover candidates” (target access points) in the preconfigured handover command which triggers the “semi-autonomous mobility” (handover) by the UE/terminal; clearly, the access point determines these target access points prior to transmitting them); and 
send a single message to the user equipment, the single message indicating said plurality of target access points and authorizing the user equipment to autonomously switch the connection to one or more of the target access points (disclosed throughout; see Figures 3 and 4, for example; in step 302 (402), the (serving) access point transmits a message (the preconfigured handover command); as indicated in paragraphs 0062 and 0069, for example, this message includes the plurality of target access points (handover candidates); further, as the message is a handover “command” which triggers the UE to perform semi-autonomous handover and is clearly directed to the specific UE, this message also includes an authorization authorizing the UE to autonomously switch the connection (as the UE does in steps 304-308, for example)).
Koskinen discloses multiple conditions to be evaluated by the user equipment for triggering the switch to the one or more of the target access points (see [0065], for example, which indicates “there can be multiple thresholds that determine the handover criteria”).  However, Koskinen is silent regarding whether these conditions are included in “the message”; thus, Koskinen does not explicitly disclose the limitation that the message also indicates multiple conditions to be evaluated by the user equipment for triggering the switch to the one or more of the target access points.
However, Tamura discloses a similar conditional handover method.  Further, Tamura discloses “[t]he conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover” in [0044], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koskinen to include the conditions (such as the multiple thresholds) in the conditional handover command as suggested by Tamura.  The rationale for doing so would have been to increase the flexibility in the network by allowing the condition to be configured at the same time the conditional handover is transmitted.

Regarding claim 21: Koskinen discloses a user equipment, comprising: 
a radio interface (see the transmitter 18, receiver 19, and antenna 17 of Figure 2, for example, which illustrates a device that models either the mobile terminal or the access point) for establishing a connection to a wireless communication network (disclosed throughout; see paragraph 0001, for example, which indicates that the UE (mobile terminal) performing the handover/mobility is in a “connected mode”; see also paragraphs 0002-0004, for example, which discloses a terminal in connected mode with a serving cell needs to handover to a target cell; clearly, the serving cell serves a connection to the user equipment); and 
at least one processor (see the processor 20 of Figure 2, for example) configured to: 
receive a single message from an access point of the wireless communication network (disclosed throughout; see the preconfigured handover command of step 302/402 of Figures 3 and 4, for example), the access point currently serving the connection of the user equipment to the wireless communication network (disclosed throughout; see paragraph 0001, for example, which indicates that the UE (mobile terminal) performing the handover/mobility is in a “connected mode”; see also paragraphs 0002-0004, for example, which discloses a terminal in connected mode with a serving cell needs to handover to a target cell; clearly, the serving cell serves a connection to the user equipment) and the single message indicating a plurality of target access points and authorizing the user equipment to autonomously switch the connection to one or more of the plurality of target access points indicated in the single message (disclosed throughout; see Figures 3 and 4, for example; in step 302 (402), the (serving) access point transmits a message (the preconfigured handover command); as indicated in paragraphs 0062 and 0069, for example, this message includes the plurality of target access points (handover candidates); further, as the message is a handover “command” which triggers the UE to perform semi-autonomous handover and is clearly directed to the specific UE, this message also includes an authorization authorizing the UE to autonomously switch the connection (as the UE does in steps 304-308, for example)); 
detect a triggering event (disclosed throughout; see steps 304 and 306 of Figure 3 and paragraphs 0063-0067, for example; the UE measures the signal levels/quality and determines whether a threshold has been met (the triggering event)); and 
in response to detecting the triggering event, switch the connection to one or more of the target access points (disclosed throughout; see step 308 of Figure 3 and paragraph 0067, which disclose that the UE performs a handover to a candidate cell when the threshold is met).
Koskinen discloses multiple conditions to be evaluated by the user equipment for triggering the switch to the one or more of the target access points (see [0065], for example, which indicates “there can be multiple thresholds that determine the handover criteria”).  However, Koskinen is silent regarding whether these conditions are included in “the message”; thus, Koskinen does not explicitly disclose the limitation that the message also indicates multiple conditions to be evaluated by the user equipment for triggering the switch to the one or more of the target access points; and wherein the triggering event is based on the condition indicated in the single message.
However, Tamura discloses a similar conditional handover method.  Further, Tamura discloses “[t]he conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover” in [0044], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koskinen to include the conditions (such as the multiple thresholds) in the conditional handover command as suggested by Tamura.  The rationale for doing so would have been to increase the flexibility in the network by allowing the condition to be configured at the same time the conditional handover is transmitted.

Regarding claim 29: Koskinen discloses a non-transitory computer readable medium comprising instructions stored thereon that, when executed by at least one processor of an access point for a wireless communication network, causes the access point to (see memory 40 and/or 42 and [0029] and [0033], for example): 
determine a plurality of target access points (disclosed throughout; see paragraphs 0062 and 0069, for example, which indicates that the access point includes “one or more handover candidates” (target access points) in the preconfigured handover command which triggers the “semi-autonomous mobility” (handover) by the UE/terminal; clearly, the access point determines these target access points prior to transmitting them); 
send a single message to the user equipment, the single message indicating said plurality of target access points and authorizing the user equipment to autonomously switch the connection to one or more of the target access points (disclosed throughout; see Figures 3 and 4, for example; in step 302 (402), the (serving) access point transmits a message (the preconfigured handover command); as indicated in paragraphs 0062 and 0069, for example, this message includes the plurality of target access points (handover candidates); further, as the message is a handover “command” which triggers the UE to perform semi-autonomous handover and is clearly directed to the specific UE, this message also includes an authorization authorizing the UE to autonomously switch the connection (as the UE does in steps 304-308, for example)).
Koskinen discloses multiple conditions to be evaluated by the user equipment for triggering the switch to the one or more of the target access points (see [0065], for example, which indicates “there can be multiple thresholds that determine the handover criteria”).  However, Koskinen is silent regarding whether these conditions are included in “the message”; thus, Koskinen does not explicitly disclose the limitation that the message also indicates multiple conditions to be evaluated by the user equipment for triggering the switch to the one or more of the target access points.
However, Tamura discloses a similar conditional handover method.  Further, Tamura discloses “[t]he conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover” in [0044], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koskinen to include the conditions (such as the multiple thresholds) in the conditional handover command as suggested by Tamura.  The rationale for doing so would have been to increase the flexibility in the network by allowing the condition to be configured at the same time the conditional handover is transmitted.

Regarding claim 30: Koskinen discloses a non-transitory computer readable medium comprising instructions stored thereon that, when executed by at least one processor of a user equipment, causes the user equipment to (see memory 40 and/or 42 and [0029] and [0033], for example): 
receive a single message from an access point of the communication network (disclosed throughout; see the preconfigured handover command of step 302/402 of Figures 3 and 4, for example), the access point currently serving the connection of the user equipment to the wireless communication network (disclosed throughout; see paragraph 0001, for example, which indicates that the UE (mobile terminal) performing the handover/mobility is in a “connected mode”; see also paragraphs 0002-0004, for example, which discloses a terminal in connected mode with a serving cell needs to handover to a target cell; clearly, the serving cell serves a connection to the user equipment) and the single message indicating a plurality of target access points and authorizing the user equipment to autonomously switch the connection to one or more of the plurality of target access points indicated in the single message (disclosed throughout; see Figures 3 and 4, for example; in step 302 (402), the (serving) access point transmits a message (the preconfigured handover command); as indicated in paragraphs 0062 and 0069, for example, this message includes the plurality of target access points (handover candidates); further, as the message is a handover “command” which triggers the UE to perform semi-autonomous handover and is clearly directed to the specific UE, this message also includes an authorization authorizing the UE to autonomously switch the connection (as the UE does in steps 304-308, for example)); 
detect a triggering event (disclosed throughout; see steps 304 and 306 of Figure 3 and paragraphs 0063-0067, for example; the UE measures the signal levels/quality and determines whether a threshold has been met (the triggering event)); and 
in response to detecting the triggering event, switch the connection to one or more of the target access points (disclosed throughout; see step 308 of Figure 3 and paragraph 0067, which disclose that the UE performs a handover to a candidate cell when the threshold is met).
Koskinen discloses multiple conditions to be evaluated by the user equipment for triggering the switch to the one or more of the target access points (see [0065], for example, which indicates “there can be multiple thresholds that determine the handover criteria”).  However, Koskinen is silent regarding whether these conditions are included in “the message”; thus, Koskinen does not explicitly disclose the limitation that the message also indicates multiple conditions to be evaluated by the user equipment for triggering the switch to the one or more of the target access points; and wherein the triggering event is based on the condition indicated in the single message.
However, Tamura discloses a similar conditional handover method.  Further, Tamura discloses “[t]he conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover” in [0044], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koskinen to include the condition in the conditional handover command as suggested by Tamura.  The rationale for doing so would have been to increase the flexibility in the network by allowing the condition to be configured at the same time the conditional handover is transmitted.

Regarding claims 4 and 18: Koskinen, modified, discloses the limitations of:
the access point sending the single message in response to establishing the connection between the user equipment and the wireless communication network (disclosed by Koskinen; as indicated above, the authorization is sent to a terminal that has connected to the serving access point (is in connected mode); as this message is sent after the connection is established, it is reasonably construed as being sent in response to establishing the connection and will not be sent unless the connection is previously established); and/or 
the access point determining a failure probability of a radio link between the user equipment and the access point and sending the single message in response to the failure probability being above a threshold (these limitations are claimed in the alternative and thus the claim is disclosed if only one limitation is taught; as indicated above, the first limitation is disclosed by Koskinen); and/or 
the access point measuring a quality of a radio link between the user equipment and the access point and sending the single message in response to the quality of the radio link being below a threshold (these limitations are claimed in the alternative and thus the claim is disclosed if only one limitation is taught; as indicated above, the first limitation is disclosed by Koskinen); and/or 
the access point measuring a velocity of the user equipment and sending the single message in response to the velocity being above a threshold (these limitations are claimed in the alternative and thus the claim is disclosed if only one limitation is taught; as indicated above, the first limitation is disclosed by Koskinen); and/or 
the access point sending the single message in response to determining that a further plurality of target access points, which was previously indicated to the user equipment, is no longer valid (these limitations are claimed in the alternative and thus the claim is disclosed if only one limitation is taught; as indicated above, the first limitation is disclosed by Koskinen).

Regarding claims 5 and 19: Koskinen, modified, discloses the limitations of parent claim 1 and Koskinen discloses the limitations of parent claim 15, as indicated above.  Koskinen does not explicitly disclose the limitation of the access point sending, to each of the plurality of target access points, information related to the user equipment for preparing this target access point for a potential switching of the connection.  However, Tamura discloses the limitation of the access point sending, to each of the plurality of target access points, information related to the user equipment for preparing this target access point for a potential switching of the connection (see [0045]-[0046], for example, which indicates that the source network element transmits information related to the potential switching of the connection to the target network element; that is, the source network element transmits data and sequence number information that is related the UE for preparing to the potential switching of the connection).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koskinen to further transmit information related to the potential switching of the connection.  The rationale for doing so would have been to enable the  UE to receive data from the target immediately after handover as indicated by Tamura in [0046].

Regarding claims 8 and 22: Koskinen, modified, discloses the limitations of parent claims 7 and 21, as indicated above.  Koskinen further discloses the limitations that the triggering event is based on a quality of a radio link between the user equipment and the one or more of the target access points, as measured by the user equipment (disclosed throughout; see paragraph 0065, for example, which discloses that the trigger event is based on measurements of the link to the neighbor access points).

Regarding claims 9 and 23: Koskinen, modified, discloses the limitations of parent claims 7 and 21, as indicated above.  Koskinen is silent regarding the limitation that the triggering event is based on a quality of a radio link between the user equipment and the access point, as measured by the user equipment.  However, Tamura discloses the limitation that the triggering event is based on a quality of a radio link between the user equipment and the access point, as measured by the user equipment (see paragraph 0055, which discloses a second condition which is based on the quality of a radio link between the UE and the current access point (the own cell)).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koskinen to add the second condition as described in Tamura as another condition for triggering handover.  The rationale for doing so would have been to minimize a non-communication period during which the terminal cannot receive data, as suggested by Tamura in [0055].

Regarding claims 11 and 25: Koskinen, modified, discloses the limitations of parent claims 7 and 21, as indicated above.  Koskinen does not explicitly disclose the limitation that the triggering event is based on at least one of the multiple conditions indicated in the single message.  However, Tamura discloses a similar conditional handover method.  Further, Tamura discloses “[t]he conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover” in [0044], for example.  That is, the message includes multiple conditions (one or more of conditions 1-11 described later in Tamura) to be evaluated by the terminal for performing the handover.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koskinen to include the condition in the conditional handover command as suggested by Tamura.  The rationale for doing so would have been to increase the flexibility in the network by allowing the condition to be configured at the same time the conditional handover is transmitted.  

Regarding claims 13 and 27: Koskinen, modified, discloses the limitations of parent claims 7 and 21, as indicated above.  Koskinen further discloses the limitation that the user equipment receiving the single message in response to establishing the connection between the user equipment and the wireless communication network (the authorization is sent to a terminal that has connected to the serving access point (is in connected mode); as this message is sent after the connection is established, it is reasonably construed as being sent in response to establishing the connection and will not be sent unless the connection is previously established).  

Claims 3, 12, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0079991 to Koskinen et al in view of U.S. Patent Application Publication 2014/0126545 to Tamura et al in view of U.S. Patent Application Publication 2014/023045 to Li et al.

Regarding claim 3: Koskinen, modified, discloses the limitations of claim 1, as indicated above.  Koskinen does not explicitly disclose the limitations: wherein the single message further indicates, for each of the target access points, information to be used by the user equipment for connecting to this target access point, and/or a priority order of the target access points.  However, Li discloses the limitations: wherein the single message further indicates, for each of the target access points, information to be used by the user equipment for connecting to this target access point (disclosed throughout; see the feedback information which is sent to the UE from the source base station and indicates admission control information for each target base station; see step S5 of Figure 4 and the transmission of the ReestabCellList at the end of Figure 5; see also [0126], [0127], and [0131]), and/or a priority order of the target access points (see the sending a list of candidate cells to the UE in a priority order (see paragraphs 0046 and 0050, for example)).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Koskinen, modified, to transmit the list to the user equipment in order of priority and to transmit information to be used by the UE for connecting to the target base station (such as feedback information).  The rationale for doing so would have been to minimize the processing time required by the user equipment by enabling the cells to be accessed in priority order and to provide the feedback information to improve quality of service and quality of user experience as indicated in [0032] of Li.  

Regarding claims 12 and 26: Koskinen, modified, discloses the limitations of parent claims 7 and 21.  Koskinen does not explicitly disclose the limitations: the single message further indicates, for each of the one or more target access points indicated in the single message, information to be used by the user equipment for connecting to this target access point and the user equipment performs the switching to the one or more of the target access points on the basis of the indicated information; and/or the single message further indicates a priority order of the target access points, and the user equipment determines the one or more of the target access points depending on the priority order indicated in the single message.  However, Li discloses the limitations: the single message further indicates, for each of the one or more target access points indicated in the single message, information to be used by the user equipment for connecting to this target access point and the user equipment performs the switching to the one or more of the target access points on the basis of the indicated information (disclosed throughout; see the feedback information which is sent to the UE from the source base station and indicates admission control information for each target base station; see step S5 of Figure 4 and the transmission of the ReestabCellList at the end of Figure 5; see also [0126], [0127], and [0131]), and/or the single message further indicates a priority order of the target access points, and the user equipment determines the one or more of the target access points depending on the priority order indicated in the single message (see the sending a list of candidate cells to the UE in a priority order (see paragraphs 0046 and 0050, for example)).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Koskinen, modified, to transmit the list to the user equipment in order of priority and to transmit information to be used by the UE for connecting to the target base station (such as feedback information).  The rationale for doing so would have been to minimize the processing time required by the user equipment by enabling the cells to be accessed in priority order and to provide the feedback information to improve quality of service and quality of user experience as indicated in [0032] of Li.  

Claims 6, 14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0079991 to Koskinen et al in view of U.S. Patent Application Publication 2014/0126545 to Tamura et al in view of U.S. Patent 9,781,635 to Sapiano et al.

Regarding claim 6: Koskinen, modified, discloses the limitations of parent claim 1 as indicated above.  Koskinen does not explicitly disclose the limitation after switching the connection to a target access point of the or more of the plurality of target access points, the access point: receiving a request from the target access point; and in response to the request, sending information related to the user equipment to the target access point.  However, Sapiano discloses this limitation in steps S14-S18 of Figure 5, for example.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Koskinen to implement portions of the scheme disclosed in at least Figure 5 of Sapiano.  The rationale for doing so would have been to minimize the performance problems for small cell handover such as ping-ponging and additional latency described in column 2 of Sapiano.  

Regarding claims 14 and 28: Koskinen, modified, discloses the limitations of parent claims 7 and 21.  Koskinen does not explicitly disclose the limitation after switching to a target access point of the one or more of the target access points, the user equipment indicating information related to the access point to the target access point.  However, Sapiano discloses this limitation in step S16 of Figure 5, for example, which discloses that information related to the access point (sHNB in Sapiano) sent to the target access point by the user equipment.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Koskinen to implement portions of the scheme disclosed in at least Figure 5 of Sapiano.  The rationale for doing so would have been to minimize the performance problems for small cell handover such as ping-ponging and additional latency described in column 2 of Sapiano.  

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0079991 to Koskinen et al in view of U.S. Patent Application Publication 2014/0126545 to Tamura et al in view of U.S. Patent Application Publication 2016/0302127 to Moon et al.

Regarding claims 10 and 24: Koskinen, modified, discloses the limitations of parent claims 7 and 21, as indicated above.  Koskinen does not explicitly disclose the limitation that the triggering event comprises an interruption of the connection.  However, this is disclosed in Moon.  Moon discloses a system which declares a radio link failure and encourages a handover rather than an RRC connection re-establishment.  For example, see the abstract of Moon as well as paragraphs 0034 and 0038-0043.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koskinen to determine a need for a handover based on the likelihood of a radio link failure (the radio link failure probability thus being higher than a threshold) as taught in Moon and then sending the authorization for the UE to autonomously handover.  The rationale for doing so would have been to minimize the service interruption as indicated in paragraph 0034, for example.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0079991 to Koskinen et al in view of U.S. Patent Application Publication 2014/023045 to Li et al.

Regarding claims 17: Koskinen discloses the limitations of claim 15, as indicated above.  Koskinen does not explicitly disclose the limitations: wherein the message further indicates, for each of the target access points, information to be used by the user equipment for connecting to this target access point, and/or a priority order of the target access points.  However, Li discloses the limitations: wherein the message further indicates, for each of the target access points, information to be used by the user equipment for connecting to this target access point (disclosed throughout; see the feedback information which is sent to the UE from the source base station and indicates admission control information for each target base station; see step S5 of Figure 4 and the transmission of the ReestabCellList at the end of Figure 5; see also [0126], [0127], and [0131]), and/or a priority order of the target access points (see the sending a list of candidate cells to the UE in a priority order (see paragraphs 0046 and 0050, for example)).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Koskinen, modified, to transmit the list to the user equipment in order of priority and to transmit information to be used by the UE for connecting to the target base station (such as feedback information).  The rationale for doing so would have been to minimize the processing time required by the user equipment by enabling the cells to be accessed in priority order and to provide the feedback information to improve quality of service and quality of user experience as indicated in [0032] of Li.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0079991 to Koskinen et al in view of U.S. Patent 9,781,635 to Sapiano et al.

Regarding claim 20: Koskinen discloses the limitations of parent claim 15 as indicated above.  Koskinen does not explicitly disclose the limitation after switching the connection to a target access point of the one or more of the plurality of target access points, the access point: receive a request from the target access point; and in response to the request, send information related to the user equipment to the target access point.  However, Sapiano discloses this limitation in steps S14-S18 of Figure 5, for example.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Koskinen to implement portions of the scheme disclosed in at least Figure 5 of Sapiano.  The rationale for doing so would have been to minimize the performance problems for small cell handover such as ping-ponging and additional latency described in column 2 of Sapiano.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        December 20, 2022